Citation Nr: 0127018	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  95-41 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and emphysema.

2.  Entitlement to service connection for a disability 
exhibited by throat pain and occasional loss of voice, 
claimed as secondary to a service-connected neck disability.

3.  Entitlement to a compensable rating for the residuals of 
a left spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran had more than 20 years of active military 
service, which ended in July 1969.

The issues of entitlement to service connection for COPD and 
emphysema, and entitlement to a compensable rating for the 
residuals of a left spontaneous pneumothorax, come before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1994 rating decision of the Department of Veterans Affairs 
(VA) St. Petersburg, Florida, Regional Office (RO).  They 
were remanded by the Board in January 1998 for additional 
development.  The issue of entitlement to service connection 
for a disability exhibited by throat pain and occasional loss 
of voice, claimed as secondary to a service-connected neck 
disability, comes before the Board on appeal from a January 
2000 rating decision of the same RO.

The veteran testified before the undersigned during a 
videoconference hearing that was held on August 29, 2001.  
The hearing was conducted with the veteran and his 
representative sitting in St. Petersburg, Florida, and the 
undersigned sitting at the Board's headquarters in 
Washington, D.C.  A transcript of the hearing is of record.

At the August 2001 videoconference hearing, the veteran's 
representative argued, in effect, for service connection for 
nicotine dependence and for respiratory disabilities (i.e., 
COPD and emphysema), secondary to nicotine dependence.  These 
claims are not on appeal and have yet to be adjudicated at 
the RO level.  Consequently, they are both referred back to 
the RO for appropriate action.


REMAND

The veteran contends that he is entitled to be service-
connected for COPD and emphysema, and for a disability that 
is exhibited by throat pain and occasional loss of voice, 
which he believes is secondary to a service-connected neck 
disability.  He also contends that a compensable rating is 
warranted for the service-connected residuals of a left 
spontaneous pneumothorax.  After a review of the evidentiary 
record, the Board is of the opinion that additional 
development is necessary.

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (currently codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 
2001).  The VCAA applies to all claims filed on or after the 
date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date, such as the claims hereby on 
appeal.  See VCAA § 7(a), reprinted in 38 U.S.C.A. § 5107 
(West Supp. 2001) (Historical and Statutory Notes, Effective 
and Applicability Provisions); VAOPGCPREC 11-2000, 66 Fed. 
Reg. 33,311 (2001).

On August 29, 2001, VA adopted a new set of regulations, 
codified under title 38 of the Code of Federal Regulations, 
essentially implementing the provisions of the VCAA.  These 
new regulations are also effective from the date of the 
enactment of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

The VCAA essentially requires that VA make reasonable efforts 
to assist a claimant in obtaining evidence to substantiate 
his or her claim for VA benefits, unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 
2001).  As part of the assistance required by the new law, VA 
is required to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to VA and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b) (West Supp. 2001).  In addition, in 
the context of a claim for disability compensation, VA must 
provide the claimant with a medical examination and/or 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).

In the present case, a review of the file reveals that the RO 
has already advised the veteran, and reviewed the claims on 
appeal, under the VCAA.  (See letter to the veteran, and 
Supplemental Statement of the Case, dated in March and May 
2001, respectively.)  However, as indicated earlier, it is 
the Board's opinion that additional (VCAA) development of 
this case is still needed.  Specifically, it is noted that 
the record still needs to be completed with competent (i.e., 
medical) answers to the questions of (1) whether it is more 
likely, less likely, or as likely as not that the veteran's 
COPD and emphysema are causally related to service, or 
secondary to the service-connected residuals of a left 
spontaneous pneumothorax; (2) whether it is more likely, less 
likely, or as likely as not that the veteran has a chronic 
disability exhibited by throat pain and occasional loss of 
voice that is secondary to his service-connected neck 
disability; and (3) whether any measurable, chronic residuals 
of the veteran's 1954 left spontaneous pneumothorax are 
currently manifested.

Regarding the first issue on appeal listed above, the Board 
notes that the record contains an April 1996 VA physician's 
opinion to the effect that "there is a relationship between 
emphysema [and] COPD - but the spontaneous pneumothorax was 
due to the bullous emphysema;" a September 1998 VA 
physician's opinion to the effect that "yes, the veteran's 
[COPD] is likely secondary to the spontaneous pneumothorax 
with aggravation or accentuation over the years with his 
smoking history;" and a January 1999 VA physician's 
statement to the effect that "[a]fter a review of [the 
veteran's] c-file, the medical opinion has changed[, in that] 
COPD and emphysema are unrelated to spontaneous 
pneumothorax," and that "[i]f there had been some 
relationship[,] the [pulmonary function studies] would show a 
restrictive lung abnormality[,] not obstructive as was 
present in this veteran."  The record also contains a 
September 2000 private pulmonary specialist's opinion to the 
effect that "[i]t is theoretically possible that the 
[veteran] could have had emphysema [when he suffered his left 
spontaneous pneumothorax during service, in 1954], although 
emphysema usually progresses over several years with heavy 
smoking."  (This record was submitted by the veteran around 
the time of the August 2001 videoconference hearing, with the 
required written waiver of his right to have it initially 
reviewed at the RO level.)

At the August 2001 videoconference hearing, the veteran 
disputed the reliability of the more recent VA opinion 
negating a nexus between his COPD and emphysema and his 
service-connected residuals of a spontaneous pneumothorax.  
He also indicated that, contrary to the instructions in the 
Board remand of January 1998, he was examined in September 
1998 without the examiner having had an opportunity to review 
his file prior to the examination.  It appears, from the 
report of the September 1998 VA examination, that the claims 
folder was reviewed by the examiner prior to the examination.  
However, the Board nevertheless feels that the medical 
opinions in the file, some of which contradict one another, 
and none of which offers the expert's rationale for his 
opinion, still do not provide an adequate, informed answer to 
the question of whether it is more likely, less likely, or as 
likely as not that the veteran's COPD and emphysema are 
causally related to service, or secondary to the service-
connected residuals of a left spontaneous pneumothorax.  
Thus, this issue needs to be remanded at this time for such 
action.

Regarding the second issue on appeal listed above, the record 
shows that the veteran has not yet been examined for purposes 
of this particular claim for service connection.  A medical 
opinion on the question of whether it is more likely, less 
likely, or as likely as not that the veteran has a chronic 
disability exhibited by throat pain and occasional loss of 
voice that is secondary to his service-connected neck 
disability needs to be obtained.

Regarding the third issue on appeal, the Board notes that the 
record needs to be clarified as to whether any measurable, 
chronic residuals of the veteran's 1954 left spontaneous 
pneumothorax are currently manifested.  The veteran in 
essence argues that the results of pulmonary function tests 
performed in the recent past provide data sufficient to grant 
a compensable rating for this disability.  The RO has 
essentially based its denial of this increased rating claim 
on a VA physician's statement to the effect that those 
studies show an obstructive, rather than restrictive, lung 
abnormality.  This, according to the RO's reasoning, means 
that the objective evidence of chronic respiratory disability 
in this particular case is an actual manifestation of the 
nonservice-connected COPD and emphysema, rather than an 
actual chronic residual of the spontaneous pneumothorax that 
the veteran suffered during service in 1954.  This needs to 
be clarified.  Also, it is the Board's opinion that, since 
the veteran's most recent VA examination was conducted more 
than three years ago (in September 1998), a re-examination is 
in order.

Thus, on remand, the RO should advise the examiner that, for 
VA purposes, objective indications of chronic residuals of a 
spontaneous pneumothorax would be shown by evidence of (a) 
attacks of asthma (as dictated and defined by the regulations 
in effect when the veteran filed his claim for a compensable 
rating for the residuals of a left spontaneous pneumothorax, 
codified at 38 C.F.R. § 4.97, Diagnostic Codes 6602 and 
6814); and/or (b) evidence of restrictive lung disease, as 
measured in terms of forced expiratory volume in one second 
(FEV-1), the ratio of FEV-1 to forced vital capacity (FEV-
1/FVC), and/or diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO(SB)) (as dictated 
and specified by the regulations currently in effect, which 
were amended during the pendency of the veteran's appeal, 
codified at 38 C.F.R. § 4.97, Diagnostic Code 6843, which are 
applicable to this case if considered more favorable to the 
veteran than the pre-amendment version).

In addition to the above, the Board notes that when the 
veteran filed his claim for service connection for COPD and 
emphysema and an increased rating for the residuals of a left 
spontaneous pneumothorax in January 1994, he indicated that 
he received VA medical treatment at the VA Medical Center 
(VAMC) in Miami, Florida, the Oakland Park Clinic (OPC) in 
Oakland, Florida, and the Homestead Air Force Base (AFB), 
also located in Florida.  The veteran has indicated that he 
has no records from Homestead AFB and that, "[i]f there were 
any records there, they probably were destroyed by Hurricane 
Andrew in August 1992."  (See Statement in Support of Claim, 
VA Form 21-4138, dated March 17, 1998; see also the 
transcript of a February 22, 1996, RO hearing, at page 14.)  
As to the VA medical records from the VAMC and OPC, these 
were secured by the RO at that time, and they reflect 
outpatient treatment furnished to the veteran in 1993 and 
1994.  However, it appears that the RO has not sought, more 
recently, additional records dated between 1994 and the 
present time.  Thus, on remand, the RO should clarify with 
the veteran whether any such additional records might be in 
existence, and thereafter take steps to secure them, if such 
action is warranted.

In view of all of the above, this case is remanded for the 
following additional development:

1.  The RO should ask the veteran to 
indicate whether he has received any VA 
(and/or private) medical treatment for 
his respiratory disabilities, to include 
his service-connected residuals of a left 
spontaneous pneumothorax, between 1994 
and the present time.  If the veteran 
answers in the affirmative, the RO should 
take appropriate action to secure 
photocopies of any records reflecting 
such treatment.

2.  Once the above medical evidence has 
been associated with the file, or any 
negative results of said actions have 
been properly documented in the record, 
the veteran should be scheduled for a VA 
medical examination to ascertain the 
current severity of his service-connected 
residuals of a left spontaneous 
pneumothorax and obtain nexus opinions on 
the two service connection issues on 
appeal.

The veteran's claims folder, to include a 
copy of this remand, must be reviewed by 
the examiner prior to the medical 
examination, and the examiner should 
specifically note in the report that the 
entire record has been reviewed.

The examiner should be asked to examine 
the veteran, request, and interpret, any 
tests or studies deemed necessary, such 
as pulmonary function studies, and report 
all findings, and the basis for his or 
her opinions and conclusions, in as much 
detail as possible in a comprehensive, 
legible examination report, which should 
contain the following data:

A.  His or her opinion as to whether 
it is more likely, less likely, or 
as likely as not that the veteran's 
COPD and emphysema are causally 
related to service, or secondary to 
the service-connected residuals of a 
left spontaneous pneumothorax.

B.  His or her opinion as to whether 
it is more likely, less likely, or 
as likely as not that the veteran 
has a chronic disability exhibited 
by throat pain and occasional loss 
of voice that is secondary to his 
service-connected neck disability.

C.  His or her opinion as to whether 
any measurable, chronic residuals of 
the veteran's 1954 left spontaneous 
pneumothorax are currently 
manifested.  If the answer to this 
question is in the affirmative, the 
examiner should describe such 
residuals, in terms of either 
evidence of asthmatic attacks, or 
measures of FEV-1, FEV-1/FVC, and/or 
DLCO(SB).

3.  Once all the above development has 
been accomplished, the RO should review 
the veteran's claims file and ensure that 
all newly-obtained evidence has been made 
part of the record, and that all 
notification and development action 
required by the VCAA and its implementing 
regulation has been completed.

4.  The RO should then re-adjudicate the 
claims on appeal.  If, upon re-
adjudication, either of the benefits 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the appealed claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

No action is required of the veteran until he is notified by 
the RO, but the veteran is reminded that his failure to 
report for a scheduled VA medical examination may result in 
the denial of his claims for VA benefits.  The veteran is 
further advised that he has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




